Baldwin, J., delivered the opinion of the Court
Terry, C. J., concurring.
Suit in May, 1856; judgment in October, 1856.
The Court erred in refusing to admit testimony offered by plaintiffs to show that the water alleged in this suit is the same water for which a recovery was had in former cases between the present plaintiffs and the parties under whom the defendants claimed. There was no other means than by parol to establish this fact; and for this error the judgment is reversed, and cause remanded.